Citation Nr: 0310282	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the claim for 
service connection for bilateral hearing loss and for 
tinnitus.  The claimant appeared and offered testimony in 
support of his claims at a hearing held in June 2002 before 
the undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.

This case was previously before the Board in December 2002, 
at which time the Board undertook additional development of 
the issues of service connection for bilateral hearing loss 
and for tinnitus.  Before the Board completed the indicated 
development, a Federal Circuit Court decision in DAV v. 
Secretary of Veteran Affairs, __ Fed. Cir. __, invalidated 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii), the authority relied 
upon by the Board to conduct such development.  


REMAND

The case must be Remanded to afford the RO an opportunity to 
review the entire medical record, including the report of VA 
audiology examination with medical opinion, conducted in 
December 2002.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The case is Remanded to the RO for the following actions: 

1.  The RO should review the entire 
medical record, including the report of 
audiology examination with medical 
opinion, conducted in December 2002.  

2.  Upon completion of the above-
requested action, the RO should 
readjudicate the issues of service 
connection for bilateral hearing loss and 
for tinnitus, in light of the additional 
evidence obtained.

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




